HENDRY, Judge.
This is an appeal to review a summary final judgment entered in favor of the defendant in an action for breach of contract.
The question for our determination is whether the appellee, Associated Grocers of Florida, Inc., sustained its burden of showing the non existence of any issue of fact, particularly as to the existence of a principal-agent relationship between the appel-lee and its codefendant, International Identifiers, Inc., so as to entitle Associated Grocers to a summary judgment.
The trial court found, in its summary final judgment, that the pleadings, depositions, exhibits and admissions on file in the cause, together with the affidavits of Dan S. Davis, director of store development for appellee, show that there is no genuine issue as to any material fact, and that, on this basis, appellee was entitled to a summary judgment as a matter of law.
Appellee urges affirmance on several counts, one of which is that certain deposi*259tions and interrogatories which were considered by the trial court in arriving at its judgment have not been included in the record on appeal. We find this to be true and, therefore, agree with appellee’s contention.
This court held in Greene v. Hoiriis, Fla.App.1958, 103 So.2d 226, that it is unable to consider a point on appeal requiring review of depositions to determine whether there was an issue of fact presented to the trial judge when it appears that such depositions are not included in the record transmitted to the appellate court. See also: Geiger v. City of Leesburg, Fla.App.1966, 186 So.2d 260.
No reversible error having been made to appear, the judgment appealed is affirmed.
Affirmed.